IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JASON BEAM AND KRISTIE BEAM, HIS          : No. 311 WAL 2018
WIFE                                      :
                                          :
                                          : Petition for Allowance of Appeal from
             v.                           : the Order of the Superior Court
                                          :
                                          :
THIELE MANUFACTURING, LLC,                :
FORMERLY KNOWN AS THIELE, INC,            :
FORMERLY KNOWN AS TYT HOLDING,            :
INC.                                      :
                                          :
                                          :
PETITION OF: JASON BEAM                   :


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of December, 2018, the Petition for Allowance of Appeal

is DENIED.